Citation Nr: 0824252	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  05-33 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating determination of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for PTSD and 
assigned a 30 percent disability evaluation.  The veteran 
filed a notice of disagreement with the assigned disability 
evaluation and perfected his appeal.  

The veteran appeared at a Travel Board hearing at the RO 
before the undersigned Veterans Law Judge in May 2008.  

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

At his May 2008 hearing, the veteran testified that the 
symptomatology associated with his PTSD was worsening.  He 
said that his attitude was becoming worse and he was 
"snapping" more.  His sleeping pattern was becoming 
unbearable.  He also noted that he could not tolerate being 
questioned.  VA is obliged to afford a veteran a 
contemporaneous examination where there is evidence of an 
increase in the severity of the disability. VAOPGCPREC 11-95 
(1995).  The veteran is competent to provide an opinion that 
his disability has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

The veteran also testified that he received continuing 
treatment at the Austin Vet Center and had been seen the 
previous month.  The Board notes that the most recent 
treatment records associated with the claims folder are dated 
in February 2007.  VA is deemed to have constructive 
possession of certain documents which are generated by VA 
agents or employees.  Bell v. Derwinski, 2 Vet. App. 611, 
612-13.  If those documents predate a Board decision on 
appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should obtain all records of the 
veteran's treatment for PTSD at the 
Austin Vet Center.  If the treatment 
records are unavailable, the Vet Center 
should be asked to provide a summary of 
treatment and explain why the records are 
unavailable.

2.  The veteran should be afforded a VA 
examination to determine the severity of 
his PTSD.  The claims file should be made 
available to the examiner in conjunction 
with the examination.

3.  If the claim is not fully granted, 
the AOJ should issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


